Citation Nr: 1140867	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence had been received to reopen a claim for entitlement to service connection for a left knee disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from May 1976 to May 1979 and again from August 1986 to January 1989.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which found that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for left knee disability.  However, a July 2009 Supplemental Statement of the Case (SSOC) shows that the RO reopened the previously denied claim.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has made it clear that even if an RO makes an initial determination to reopen a claim, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) , aff'd, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an unappealed July 1989 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a left knee disability on the basis that, although the Veteran's service treatment records showed complaints of left knee pain in service, there was no evidence of a current left knee disability. 

2.  Evidence added to the record since the July 1989 decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's left knee claim, and raises a reasonable possibility of substantiating the Veteran's claim.
 
3.  Reviewing the reopened claim on the merits, the competent and probative evidence preponderates against a finding that the Veteran has a current left knee disability which is due to any incident or event in active military service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

2.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, supra, 83 F.3d at 1383; 38 C.F.R. § 3.105.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.   Barnett v. Brown, supra; see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a left knee disability.  The record reflects that, in a July 1989 rating decision, the RO denied the Veteran's claim on the basis that, although his service treatment records (STRs) showed complaints of left knee pain in April 1988, there was no evidence of a permanent left knee disability on VA examination.  The Veteran was notified of his right to appeal.  However, no appeal was taken from that determination, and there has been no allegation of CUE in that regard.  Therefore, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the last final, July 1989 rating decision includes the Veteran's service treatment records which show that the Veteran complained of experiencing left knee pain on several occasions between August 1986 and November 1988 and was diagnosed as having bursitis, patellofemoral pain syndrome, and/or patellofemoral arthralgia.  Such records also include a June 1989 VA examination report in which the examiner's diagnosis was that the Veteran had an alleged history of a left knee injury in 1986 with no significant residuals and that an x-ray was normal.

Evidence added to the record since the final July 1989 rating decision includes VA outpatient treatment records dated between 1999 and 2007 which show that the Veteran complained of experiencing left knee pain.  Also of record is a private treatment record dated in November 2007, in which the examiner's impression was that the Veteran could have "mild progression of chondrosis in the medial aspect of his joint and/or a medial meniscal tear." Additionally, of record is a July 2009 VA examination report in which the examiner diagnosed the Veteran with left knee chondrosis and provided an opinion as to the etiology of the Veteran's left knee disability.

The Board finds this additional evidence is new, in that it was not previously of record at the time of the July 1989 RO denial.  The evidence is also material because it shows that, since service, the Veteran has been diagnosed with a current left knee disability (i.e., chondrosis).  The newly submitted evidence, particularly the July 2009 VA examination report, also addresses the existence of a relationship between his current left knee disability and his active service, which is an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence has been presented and the Veteran's claim of entitlement to service connection for a left knee disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (in evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion). 

The Veteran's request to reopen his claim for service connection for a left knee disability based on new and material evidence has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, with the Board acknowledging reopening of the claim, no conceivable prejudice to the Veteran could result from the adjudication of the request to reopen.  See Bernard v. Brown, 4 Vet. App. 384, 393(1993).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 
If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In June 2007, prior to the initial adjudication of the claim, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his left knee disability and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The June 2007 letter also describes how VA determines disability ratings and effective dates.

 The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2007 rating decision, July 2008 Statement of the Case (SOC), and July 2009 Supplemental SOC (SSOC) explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. The Board acknowledges that the Veteran requested pertinent private treatment records from InterMountain Medical Clinic dated between 1990 through 2000.  However, in a February 2009 letter, such clinic informed the Veteran that it was unable to locate his old records.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, through the submission of statements and additional evidence, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

With regard to VA's duty to assist, VA obtained the Veteran's STRs, private treatment records, and treatment records from the Pocatello VA Community Based Outpatient Clinic.  A VA examination and opinion with respect to the issue on appeal was obtained in July 2009.  38 C.F.R. § 3.159(c) (4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination (with opinion) obtained in this case was more than adequate, as it was based on detailed and thorough physical examination and the examiner also provided well-supported rationale for the stated conclusion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

III.  Service Connection on the Merits

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (presence of chronic disability at any time during claim process is sufficient, even where the most recent diagnosis is negative.  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 

The Veteran contends that service connection is warranted for a left knee disability.  With respect to a current disability, post-service treatment records show that since 2006 the Veteran has been diagnosed with, and treated for, left knee chondrosis.  With regard to an in-service injury or disease, the Veteran's STRs show that in 

August 1986, during his first week of boot camp training, he began complaining of left knee pain.  Such records show that he again complained of experiencing left knee pain between April 1988 and November 1988.  Examiners diagnosed the Veteran as having left knee bursitis, patellofemoral pain syndrome, and/or patellofemoral arthralgia.  The STRs show that he was given limited-duty physical profiles in 1988 for his left knee problems.

A June 1989 VA examination report shows that the examiner, Dr. W.L.C., made the following comments about the Veteran's in-service left knee complaints:

There was a notation made in his military records of chronic left knee pain from an injury in 1986, the 
X-rays, however, show no significant abnormalities and, according to the reports in the military files, no significant findings related to any definite injury but he still complains of mild tenderness in the area largely of the tibial tubercle but no symptomatology is indicative of an chondromalacia.  It is interesting that he was given light duty because of the, alleged, left knee injury and then went on to play softball and had the fracture of the right ankle sliding into second base.

With respect to the etiology of the Veteran's left knee disability, a July 2009 VA examination report shows that the examiner opined that the Veteran's left knee disability was not related to his in-service knee complaints.  According to the examiner, who reviewed the claims file, including a previous June 1989 VA examination report:

This is a somewhat difficult case, as the Veteran does have periodic mention of chronic left knee pain, but I have to agree with Dr. [C] that it is interesting that he was placed on temporary profiles and then played softball, whereby he injured his right ankle.  There was no evidence of pathology during his time of service, and no etiology was given for his pain.  More often than not, he was given a diagnosis of chronic leg pain, rather than any specific pain of the knee itself.  During his examination in 1989 with Dr. [C], the Veteran did not have a limp.  He had a normal exam and X-rays were normal as well, suggesting full resolvement of the left knee.  At this point, there is a paucity of evidence from that exam onwards to the year 2000.  Furthermore, there is no mention of pain from the Veteran to his primary care provider from 2000 to 2006.  I can only assume that he did not want to bring this up at the VA, given that it was denied so many times.  However, he was seen per his report on a regular basis from the 1990s to 1997 by private care provider for his knees, but there is no record or evidence of this currently.  Given the current medical records and evidence available for my review objectively, it would be very difficult to state that his current chondrosis is related to his injuries in 1986 and the generic chronic leg pain that he received temporary profiles for in service and yet did play softball, leading to the fracture of the right ankle.  From this standpoint, his left knee chondrosis is not at least as likely as not related to complaints in service.

The Board finds that such opinion, which was made after an evaluation of the Veteran and a review of his claims file, is highly probative and competent evidence with respect to the question of whether the Veteran's currently diagnosed left knee chondrosis originated in service.

The Board recognizes the apparent sincerity of the arguments advanced by the Veteran regarding the etiology of his left knee disability.  The Board notes that he is competent to give evidence about what he experienced; for example, he is competent to discuss his in-service and current left knee symptoms.   See, e.g., Layno v. Brown, 6 Vet. App. 465  (1994).  And, as noted above, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, supra; Barr v. Nicholson, 21 Vet. App. 303  (2007).  Furthermore, as noted above, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan; Davidson, both supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In this case, the objective clinical evidence of record, as evidenced by the July 2009 VA examination of record, shows that the Veteran's current left knee disability is not etiologically related to his in-service left knee complaints.  As a result, the Board finds the Veteran's lay assertions in this regard are not credible.  Therefore, the Board finds that the negative evidence of record, including the July 2009 VA opinion, is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability, and the claim must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107(b), and 38 C.F.R. § 3.102, but does not find that the evidence is in such approximate balance as to warrant its application.


ORDER

The reopened claim for service connection for vision problems is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


